DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application claims priority to Provisional application 63/113,474, filed November 13, 2020. PCT/US21/58642 is a child application to the current application.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on November 9, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of RFID tags comprising an antenna, a radiating plane, and a ground plane, wherein the RFID tag is attachable to a container and further teaches a system and method involving the RFID tag attached to a container, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-20 of the present claimed invention. Specifically, prior art fails to teach the claimed RFID tag comprising: an antenna configured to communicate with an RFID reader, wherein the antenna comprises: a radiating plane; and a ground plane, wherein the RFID tag is attachable to a container, and wherein a reactance associated with the antenna is modifiable based on a volume of a liquid within the container and proximate to the ground plane; and an integrated circuit comprising a memory and a temperature sensor configured to provide information indicative of a temperature of the liquid within the container, wherein the integrated circuit is configured to: in response to an RFID signal from the RFID reader, modulate the antenna based on the reactance associated with the antenna and a temperature reading of the temperature sensor to provide information indicative of the volume of the liquid within the container and the temperature of the liquid within the container. Prior art additionally fails to teach the claimed system comprising a container configured to be filled with a liquid; and an RFID tag attached to the container, wherein the RFID tag comprises: an antenna configured to communicate with an RFID reader, wherein the antenna comprises: a radiating plane; and a ground plane, wherein a reactance associated with the antenna is modifiable based on a volume of the liquid within the container and proximate to the ground plane; and an integrated circuit comprising a memory and a temperature sensor, wherein the temperature sensor is configured to provide information indicative of a temperature of the liquid within the container, wherein the integrated circuit is configured to: in response to an RFID signal from the RFID reader, modulate the antenna based on the reactance associated with the antenna and a temperature reading of the temperature sensor to provide information indicative the volume of the liquid within the container and the temperature of the liquid within the container. Lastly, prior art fails to specifically teach the claimed method comprising receiving, at an RFID tag, an RFID signal transmitted by an RFID reader, wherein the RFID tag comprises: an antenna comprising: a radiating plane; and a ground plane, wherein the RFID tag is attached to a container, and wherein a reactance associated with the antenna is modifiable based on a volume of a liquid within the container and proximate to the ground plane; and an integrated circuit comprising a memory and a temperature sensor configured to provide information indicative of a temperature of the liquid within the container; and modulating, by the integrated circuit in response to the RFID signal, the antenna based on the reactance associated with the antenna and a temperature reading of the temperature sensor to provide information indicative of the volume of the liquid within the container and the temperature of the liquid within the container. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
August 27, 2022